El Juez Asociado Señob Fkanco Soto,
emitió la opinión del tribunal.
El acusado fue denunciado porque £ 4 voluntaria, maliciosa e ilegalmente, acometió y agredió a Heraclio Merced, dán-dole varios cantazos por la espalda con un pedazo de soga, dentro del cafetín de Santiago Vega, sito en la mencionada calle. ...”
Celebrado el juicio, la corte inferior le declaró culpable y le impuso una multa de $90. No conforme apeló y señala como único error que la denuncia no imputa un delito de acometimiento y agresión con circunstancias agravantes y sí un acometimiento y agresión simple.
El apelante se limita someramente a sostener en térmi-nos generales que los becbos de la denuncia no están com-prendidos en el delito de acometimiento y agresión grave que define la Ley de marzo 10, 1904, citando los casos de El Pueblo v. Marini, 22 D.P.R. 11, y El Pueblo v. Rivera, 23 D. P.R. 421.
El fiscal está conforme con el apelante y cita a su vez el caso de Marini, supra, y sostiene además que la traducción de la palabra “ cow-hide” por “azote,” que aparece del texto en español, no es correcta, pues “azote,” según el Dicciona-rio de la Lengua Española, “es el instrumento con que se azota. ’ ’
Los casos citados, sin embargo, por sus circunstancias no tienen aplicación al presente.
El becbo imputado parece comprendido en el inciso 6 de la sección 6 de la Ley de marzo 10, 1904, sección 5664 de la Compilación de 1911, pág. 948, que dice:
“See. 6. — Todo acometimiento y agresión será considerado con circunstancias agravantes en los siguientes casos: ... 6. Cuando *36el instrumento o los medios que se emplearen fueren tales que infi-rieren deshonra a la persona agredida, como acometimiento y agre-sión con foete, azote o bastón.”
El punto para determinar, sin embargo, no es si la pa-labra “cow-hide” a que se refiere el fiscal, está o no bien traducida del texto inglés para una debida aplicación a este caso. Aunque la traducción no sea correcta, la palabra ‘‘cow-hide,” así como las demás que emplea el inciso 6, son más bien los ejemplos de instrumentos típicos o especí-ficos que al ser usados para acometer y agredir no sólo cau-san daño sino que infligen afrenta y deshonra a la víctima. Ellos no excluyen otros instrumentos de igual naturaleza. La soga es una cuerda gruesa hecha de pita, de cáñamo o de otra materia. Tiene diferentes usos pero se emplea ge-neralmente para atar las bestias, sirviendo a veces para castigarlas. Y no hay duda que si un pedazo de soga es utilizado para pegar a una persona, o darle unos “cantan zos,” como dice la denuncia, no sólo se causa daño sino que su empleo es degradante, infiriendo deshonra al per-judicado.
Por todo lo expuesto, debe confirmarse la sentencia ape-lada.